Title: To John Adams from John Singleton Copley, 20 April 1792
From: Copley, John Singleton
To: Adams, John



Dear Sir
April 20. 1792.

By this conveyance I send a case directed for you, containing two prints of the Death of Lord Chatham framed and glaized; one of which you will find marked with your name; the other with General Washingtons name; the first, I beg you will do me the honor to accept; The other, I take the liberty to request you will present, in my name to General Washington; As the painting from which the print has been taken, has been a very popular work, in this Country and the production of an American; I trust it will not be, an unacceptable, though a small tribute, and expressive in a very feeble degree, of the respect I feel for such distinguished merit as General Washington possesses.
Mrs Copley and family unite in best regards to Mrs Adams, and your self, with your Most Obt. and faithful / Humble Sev

J. S. Copley